 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          JENNIFER SANCHEZ,
 8                               Plaintiff,
 9             v.
                                                            C17-1353 TSZ
10        KIRSTJEN NIELSEN, Secretary,
          United States Department of Homeland              MINUTE ORDER
11        Security, Immigration and Customs
          Enforcement,
12
                                 Defendant.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
             (1)    Plaintiff’s Motion to Compel, docket no. 31, is GRANTED in part and
     DENIED in part. Plaintiff’s motion is denied with respect to Request for Production No.
16
     10B, which seeks “an electronic copy of the .pst folder . . . from defendant’s file server at
     the time of Plaintiff’s termination for” numerous individuals who worked with or
17
     supervised Plaintiff. Defendant has already provided nearly all responsive emails
     regarding Plaintiff with the exception of a portion of Michael Gladish’s emails, which
18
     Defendant has promised to produce. To the extent Plaintiff seeks the totality of these
     individuals’ emails—including those unrelated to her employment—that request seeks
19
     material that is not relevant to the claims or defenses in this matter and is not proportional
     to the needs of the case. Fed. R. Civ. P. 26(b)(1). Plaintiff’s motion is granted with
20
     respect to Requests for Production 36-47 and 49-58, which seek documents related to
     “any discipline imposed” on various individuals. Defendant claims “discipline” is a
21
     “term of art” with a narrow meaning defined by employee collective bargaining
     agreements. See Declaration of Priscilla Chan, docket no. 35, ¶¶ 20-21. But Plaintiff’s
22

23

     MINUTE ORDER - 1
 1 requests do not cite that narrower meaning. “Discipline” should be given its ordinary
   meaning: any supervisory intervention of any kind to address any conduct by a specific
 2 individual or individuals viewed negatively by management. See U.S. ex rel. Englund v.
   Los Angeles County, 235 F.R.D. 675, 684 (E.D. Cal. 2006) (“A party may not avoid
 3 responding based on technicalities . . . . When the purpose and significance of a request
   are reasonably clear, courts do not permit denials based on an overly-technical reading of
 4 the request.”) (citing Holmgren v. State Farm Mut. Auto. Ins. Co., 976 F.2d 573, 580 (9th
   Cir. 1992). Whether Defendant meted out comparable discipline—whether formal or
 5 otherwise—to Plaintiff and other employees who engaged in conduct viewed negatively
   by management is directly relevant to the claims in this lawsuit. Defendant must produce
 6 all responsive, non-privileged documents to Requests for Production 36-47 and 49-58,
   including but not limited to Cease and Desist Letters, Letters of Reprimand, and any
 7 other formal or informal written discipline imposed upon the specified individuals. Such
   production must also include documents related to the incidents described in the Second
 8 Declaration of Aubrie D. Hicks, docket no. 36-1, ¶¶ 5-14.

 9         (2)     The Court declines to award attorneys’ fees to Plaintiff in connection with
   this motion because Defendant’s position regarding the discovery was substantially
10 justified as it sought to clarify the meaning of “discipline” in Plaintiff’s requests. See
   Fed. R. Civ. P. 37(a)(5).
11
           (3)     The discovery completion deadline is extended until March 15, 2019.
12 Plaintiff may re-notice depositions that were postponed and/or cancelled due to
   Defendant’s failure to provide responsive documents in advance.
13        (4)   The Court declines Plaintiff’s requests—newly raised in her reply brief—to
   propound additional requests for production and for Defendant to undergo a forensic
14 examination to evaluate Defendant’s compliance with discovery obligations imposed by
   the Federal Rules of Civil Procedure.
15
          (5)   The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 7th day of January, 2019.

18
                                                     William M. McCool
19                                                   Clerk

20                                                   s/Karen Dews
                                                     Deputy Clerk
21

22

23

     MINUTE ORDER - 2
